DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 6/2/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on the Parent Application No. 16925779 is acceptable and a RCE has been established.  An action on the RCE follows.
 Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed the applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
Applicant’s argument:  The applicant has argued that there is no motivation to combine the Chefd’hotel (herein after Chef) reference with the other prior art references applied in the rejection.
Examiner’s response:  In response to applicant's argument that Chefd’hotel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chef .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US Pub 20140293008) in view of Fleishman (US Pub 20160171340) and Chefd’hotel (herein after Chef)(US Pub 20170169567).
Re claims 1, 8 and 15, Yee discloses a learning data generation device, the associated method, and the associated implementation in a non-transitory recording medium storing a program for causing a computer to execute the design (Paragraphs 90-92) comprising: 

identifying a target (Paragraphs 40-41, 51, 53) included in a first captured image (Paragraphs 40-41, 51, 53), and generating an identification result (Paragraphs 40-41, 51, 53) in which a type (Paragraphs 40-41, 51, 53), presence of the identified target (Paragraphs 40-41, 51, 53), or a motion of the identified target (Paragraphs 40-41, 51, 53) is associated with the first captured image (Paragraphs 40-41, 51, 53), 10wherein the first captured image (Paragraphs 40-41, 51, 53) is a distance image (Paragraphs 30, 40-41, 51, 53) acquired by a depth camera (Paragraphs 30, 40-41, 51, 53); and
generating data (Paragraphs 40, 42, 44, 53, 54-55), from a second captured image (Paragraphs 40-42, 44, 51, 53, 54-55) that is color image (Paragraphs 40-42, 44, 51, 53, 54-55); however Yee fails to explicitly disclose (1) wherein the generating of data comprises generating labeled learning data and further wherein the labeled learning data includes a ground truth; and (2) wherein the ground truth is based on the identification result.
Regarding item (1) above, this design is however disclosed by Fleishman.  Fleishman discloses wherein the generating of data comprises generating labeled (Paragraphs 73-78, 79-80 and 84-85) learning data (Paragraphs 73-78, 79-80 and 84-85) and further wherein the labeled learning data (Paragraphs 73-78, 79-80 and 84-85) includes a ground truth (Paragraphs 73-78, 79-80 and 84-85).

Regarding item (2) above, this design is however disclosed by Chef.  Chef discloses wherein the ground truth (Paragraphs 23, 23, 36, 37, 42, 43 and 52) is based on the identification result (Paragraphs 23, 23, 36, 37, 42, 43 and 52).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yee in order to incorporate the image processing as shown in Chef in order to allow for the application of the image processing design to allow for a more controlled and precise determination of the ground truth elements in the image processing, thereby improving the quality and effectiveness of the training data.

Re claims 6 and 13, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device according to claim 1, Yee further discloses wherein the first captured image is a distance image (Paragraphs 30, 40-41, 51 and 53).






Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yee, Chef and Fleishman as applied to claims 1 and 8 above, and further in view of Ishida (US Pub 20150371388, see IDS).
Re claims 2 and 9, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device and associated method according to claims 1 and 8, wherein the at least one processor is configured to execute the computer program to perform processing (Paragraphs 90-92), but fails however to explicitly disclose generating the labeled learning data in which information that indicates a region on the second captured image, the region corresponding to a region of 20the target, and the type of the identified target or the motion of the identified target are associated with the second captured image.
This design is however disclosed by Ishida.  Ishida discloses generating the labeled learning data (Figure 11, Paragraphs 73-74, 78, 82) in which information that indicates a region on the second captured image (Figure 11, Paragraphs 73-74, 78, 82), the region corresponding to a region of 20the target (Figure 11, Paragraphs 73-74, 78, 82), and the type of the identified target (Figure 11, Paragraphs 73-74, 78, 82) or the motion of the identified target (Figure 11, Paragraphs 73-74, 78, 82) are associated with the second captured image (Figure 11, Paragraphs 73-74, 78, 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yee in order to incorporate the use of the learning data as shown in Ishida in order to improve the processing time and quality by allowing for the learning data to segment the image into smaller areas for 

Re claims 3 and 10, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device and associated method according to claims 1 and 8, wherein the at least one processor is configured to execute the computer program to perform processing (Paragraphs 90-92), but fails however to explicitly disclose generating the labeled learning data in which an image of a region on the second captured image, the region corresponding to a region of the target in the second captured image, and the type of the identified target or the motion of the identified target are associated with each other.
This design is however disclosed by Ishida.  Ishida discloses generating the labeled learning data in which an image of a region on the second captured image (Figure 11, Paragraphs 73-74, 78, 82), the region corresponding to a region (Figure 11, Paragraphs 73-74, 78, 82) of the target in the second captured image (Figure 11, Paragraphs 73-74, 78, 82), and the type of the identified target (Figure 11, Paragraphs 73-74, 78, 82) or the motion of the identified target (Figure 11, Paragraphs 73-74, 78, 82) are associated with each other (Figure 11, Paragraphs 73-74, 78, 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yee in order to incorporate the use of the learning data as shown in Ishida in order to improve the processing time and quality by allowing for the learning data to segment the image into smaller areas for 

Re claims 4 and 11, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device and associated method according to claims 1 and 8, wherein the at least one processor is configured to execute the computer program to perform processing (Paragraphs 90-92), but fails however to explicitly disclose identifying at least one of the type, the presence, and the motion of the target, based on at least one of a size, a shape, a position, a moving distance, 5and a moving speed of the target, and generating the labeled learning data in which a result of the identification is used as a label at a learning time.
This design is however disclosed by Ishida.  Ishida discloses identifying at least one of the type (Paragraphs 73-74, 76-78, 82), the presence (Paragraphs 73-74, 76-78, 82), and the motion of the target, based on at least one of a size, a shape (Paragraphs 73-74, 76-78, 82), a position (Paragraphs 73-74, 76-78, 82), a moving distance, 5and a moving speed of the target (Paragraphs 73-74, 76-78, 82), and generating the labeled learning data in which a result of the identification is used as a label at a learning time (Paragraphs 73-74, 76-78, 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yee in order to incorporate the generation of the learning data as shown in Ishida in order to allow for the characteristics of a target element to assist in the generation of the learning data 

Re claims 5 and 12, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device and associated method according to claims 1 and 8, but fails however to explicitly disclose further 10comprising specifying a position in the second captured image, the position corresponding to a position in the first captured image, by using a third captured image of a same type as the second captured image, the third captured image being to be captured by an image capture device that captures 15the first captured image, wherein generating the labeled learning data, by using the specified position in the second captured image, the identification result, and the second captured image.
This design is however disclosed by Ishida.  Ishida discloses specifying a position in the second captured image (Paragraphs 41, 43, 45-47, 56), the position corresponding to a position in the first captured image (Paragraphs 41, 43, 45-47, 56), by using a third captured image of a same type as the second captured image (Paragraphs 41, 43, 45-47, 56), the third captured image being to be captured by an image capture device that captures 15the first captured image (Paragraphs 41, 43, 45-47, 56), wherein generating the labeled learning data (Paragraphs 41, 43, 45-47, 56), by using the specified position in the second captured image (Paragraphs 41, 43, 45-47, 56), the identification result (Paragraphs 41, 43, 45-47, 56), and the second captured image (Paragraphs 41, 43, 45-47, 56).


Re claims 7 and 14, the combined disclosure of Yee, Chef and Fleishman as a whole discloses the learning data generation device and associated method according to claims 1 and 8, but fails however to explicitly disclose wherein 25the labeled learning data generation device is mounted on an image capture device that acquires the first captured image.
This design is however disclosed by Ishida.  Ishida discloses wherein 25the labeled learning data generation device (Paragraphs 32-36, 76-78) is mounted on an image capture device (Paragraphs 32-36, 76-78) that acquires the first captured image (Paragraphs 32-36, 76-78).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yee in order to incorporate device design as shown in Ishida in order to remove the need for complex data transmission in order to generate and utilize the captured images and associated learning data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/Primary Examiner, Art Unit 2631